Citation Nr: 1606526	
Decision Date: 02/22/16    Archive Date: 03/01/16

DOCKET NO.  14-23 331	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for right lower extremity radiculopathy, as secondary to service-connected degenerative disc disease (DDD) lumbar spine.

2.  Entitlement to service connection for left lower extremity radiculopathy, as secondary to service-connected DDD lumbar spine.

3.  Entitlement to a disability rating in excess of 20 percent for DDD lumbar spine, with spinal stenosis, numbness, and tingling.


REPRESENTATION

Appellant represented by:	Jeffrey Bunten, Attorney


ATTORNEY FOR THE BOARD

J. Abrams, Associate Counsel



INTRODUCTION

The Veteran served on active duty from September 1982 to November 1999.

These matters are before the Board of Veterans' Appeals (Board) on appeal from a June 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

The Board notes that in a September 2015 rating decision, the Veteran was granted service connection for tender scars on the right leg and foot, residuals of peroneal nerve release surgery, evaluated as 20 percent disabling; right foot drop due to impairment of the external popliteal/common peroneal nerve, evaluated as 20 percent disabling; and for three linear scars on the right leg and foot, evaluated as a noncompensable disability rating.  The Veteran filed a Notice of Disagreement (NOD) with these ratings in November 2015.  As this rating decision and NOD are so recent, the Board declines to assert jurisdiction over them, allowing the AOJ to readjudicate in a Statement of the Case.

This appeal was processed using the Virtual VBMS paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should review this electronic record.

The issues of entitlement to service connection for right and left lower extremity radiculopathy are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's DDD of the lumbar spine was primarily productive of forward flexion of the thoracolumbar spine to 70 degrees and she had muscle spasm severe enough to result in an abnormal gait or abnormal spinal contour.  There is no evidence of forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.


CONCLUSION OF LAW

The criteria for a disability rating in excess of 20 percent for DDD of the lumbar spine, with spinal stenosis, numbness, and tingling, are not met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5235-5242 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

In deciding claims, it is the Board's responsibility to evaluate the entire record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2014).  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, certainly not in exhaustive detail, each and every piece of evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (noting that the Board must review the entire record, but does not have to discuss each piece of evidence).  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

I.  The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist a claimant in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2015); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In a claim for increase, the VCAA notice requirements are the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (interpreting 38 U.S.C.A. § 5103(a)  as requiring generic claim-specific notice and rejecting Veteran-specific notice as to effect on daily life and as to the assigned or a cross-referenced Diagnostic Code under which the disability is rated).

In this case, a VCAA notice letter was sent to the Veteran in March 2012.  This letter informed the Veteran of what evidence was required to substantiate the claim, and of his and VA's respective duties in obtaining evidence.  Thereafter, the case was readjudicated by way of a statement of the case (SOC) in June 2014.  So, she has received all required notice concerning his claim, and it has been reconsidered since providing all required notice.

VA also has a duty to assist the Veteran in the development of his claim.  This duty includes assisting the Veteran in the procurement of his service treatment records (STRs) and pertinent post-service treatment records (VA and private), and providing an examination when necessary.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).

The claims file contains STRs, VA medical evidence, private medical evidence, and the Veteran's contentions.  Significantly, the Veteran has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Furthermore, the Veteran was provided VA examinations to evaluate the current nature, extent, and severity of her service-connected DDD lumbar spine in May 2012 and May 2014.  The examination reports reflects that the examiners reviewed the Veteran's past medical history, recorded her current complaints, conducted appropriate evaluations of the Veteran, and rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record.  The Board, therefore, concludes that these examinations are adequate for purposes of rendering a decision in the instant appeal.  See 38 C.F.R. § 4.2 (2015); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Veteran and her attorney have not contended otherwise.  Thus, the duties to notify and assist have been met.

II.  Legal Criteria

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4 (2015).  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of, or incident to, military service. The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2015).

In considering the severity of a disability, it is essential to trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2015).  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2 (2015); Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the regulations require review of the recorded history of a disability by the adjudicator to ensure a more accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings.  Where an increase in the disability rating is at issue, the present level of the veteran's disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7 (2015).  Reasonable doubt regarding the degree of disability will be resolved in the veteran's favor.  38 C.F.R. § 4.3 (2015).

In its determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (noting that a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77.

The Board must assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  In Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit, citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2014).  Moreover, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996).

III.  Analysis

The Veteran's DDD lumbar spine is rated at 20 percent disabling, according to the General Rating Formula, which contemplates diseases and injuries of the spine.  38 C.F.R. § 4.71a (2015).

The Veteran asserts that her DDD lumbar spine warrants a rating higher than 20 percent.  Based on the competent medical evidence of record, the Board finds that a disability rating in excess of 20 percent is not warranted.

The Veteran's DDD lumbar spine may be rated pursuant to the General Rating Formula for diseases and injuries of the spine set forth in Diagnostic Codes 5235-5243.  Id.

The minimum 10 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent of more of height.  Id.  

A 20 percent rating is warranted for forward flexion of the thoracolumbar spine 30 degrees but not greater than 60 degrees; or, forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  Id.

A 30 percent rating is warranted for forward flexion of the cervical spine 15 degrees or less; or favorable ankylosis of the entire cervical spine.  Id.

A 40 percent rating is warranted for unfavorable ankylosis of the entire cervical spine; or, forward flexion of the thoracolumbar spine 30 degrees or less; or favorable ankylosis of the entire thoracolumbar spine.  Id. 

A 50 percent rating is warranted for unfavorable ankylosis of the entire thoracolumbar spine.  Id.

The maximum 100 percent rating is warranted for with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease, unfavorable ankylosis of the entire spine.  Id.

The notes applicable to the General Formula are as follows: 

Note (1): Evaluate any associated objective neurological abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.  Id.

Note (2): (See also Plate V.) For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.
The normal combined range of motion of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  Id.

Note (3): In exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2).  Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted.  Id.

Note (4): Round each range of motion measurement to the nearest five degrees.  Id.

Note (5): For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  Id.

Note (6): Separately evaluate disability of the thoracolumbar and cervical spine segments, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability.  Id.

Under Diagnostic Code 5003, degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic code(s) for the specific joint(s) involved.  When, however, the limitation of motion of the specific joint(s) involved is noncompensable under the appropriate diagnostic code(s), a 10 percent rating is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  Id.

Under Diagnostic Code 5243, intervertebral disc syndrome (IVDS) may be rated under either the General Formula or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.  Under the Formula for Rating IVDS, incapacitating episodes having a total duration of at least one week but less than 2 weeks during the past 12 months warrant a rating of 10 percent.  Incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months warrant a rating of 20 percent.  Incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months warrant a rating of 30 percent.  Incapacitating episodes having a total duration of at least 6 weeks during the past 12 months warrant a rating of 60 percent.  Id.

Note (1): For purposes of evaluating under diagnostic code 5243, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disk syndrome that requires bed rest prescribed by a physician and treatment by a physician.  Id.

Note (2): If intervertebral disk syndrome is present in more than one spinal segment, provided that the effects in each spinal segment are clearly distinct, evaluate each segment on the basis of incapacitating episodes or under the General Rating Formula for Diseases and Injuries of the Spine, whichever method results in a higher evaluation for that segment.  Id.

In a May 2012 Compensation and Pension (C&P) examination report, the Veteran reported that she experienced low lumbar pain all the time, as well as numbness and tingling in both legs.  October 2011 outside treatment of the Veteran noted that she stood flexed forward, but her stance and gait were said to be stable.  There was no tenderness over the lumbar spine.  She had limited back extension and forward flexion was to 80 degrees with good strength in the musculature of the lower extremities bilaterally.  A November 2011 MRI revealed multilevel severe spinal canal stenosis, most advanced at L3-4 and L4-5.  There was multilevel mild to moderate neuroforaminal narrowing, but no evidence of disc protrusion.  

The VA examiner noted that the Veteran got up from her chain in the waiting room very slowly, bent forward, virtually 80 degrees, and slowly she came upright to a point of forward flexion of 30 degrees.  She walked slowly and stiffly down the hallway and kicked her shoes off, unable to bend forward to remove them.  The examiner noted that the Veteran was not asked to walk on her heels or toes because of her complaints of pain.  

The Veteran stood with forward flexion to 30 degrees forward and range of motion indicated further flexion to 70 degrees and then she was able to slowly straighten to -10 degrees.  As a result, extension lacked 10 degrees.  Lateral bending to right and left was 5 degrees.  There was 5 degrees of right and left rotation.  The Veteran could not perform repetitive motion and complained of pain throughout the range of motion testing.  The examiner noted that the Veteran displayed fatigability and weakness, a lack of endurance and pain, but no incoordination.  The examiner again noted that the Veteran was incapable of repetitive testing.  

The Veteran had bilateral paravertebral tenderness.  Her sitting posture was normal.  The Veteran wore a sacral belt but removed it for the examination.  Deep tendon reflexes for the knees and ankles were 2/4.  X-rays from April 2011 for the lumbar spine showed severe osteoarthritis of the facet joints in the lumbar spine but well maintained disk spaces at all levels and that the degree of osteoarthritis of the facet joints had not changed from 2009 to 2011.

The Veteran was diagnosed with lumbar spine spondylosis with facet osteoarthritis and MRI evidence of DDD and spinal stenosis.

In a May 2014 C&P examination report, the Veteran was diagnosed with degenerative arthritis of the spine and spinal stenosis.  Since the May 2012 C&P examination, the Veteran reported progressive worsening lower back pain.  The Veteran reported flare-ups which impacted the function of her thoracolumbar spine.  She described the flare-ups as being only able to walk short distances, about 50 feet, problems sitting and needing to stand up and stretch every 30 minutes, stiffness while driving, and problems standing, gardening, climbing ladders, and lifting.

Range of motion results were forward flexion to 70 degrees with objective evidence of painful motion beginning at zero degrees, extension to 10 degrees with objective evidence of painful motion beginning at zero degrees, right and left lateral flexion to 10 degrees with objective evidence of painful motion beginning at zero degrees, right lateral rotation to 5 degrees with objective evidence of painful motion beginning at zero degrees, and left lateral rotation to 10 degrees, with objective evidence of painful motion beginning at zero degrees.  The Veteran was able to perform repetitive-use testing with post-test forward flexion to 70 degrees, extension to 10 degrees, right and left lateral flexion to 10 degrees, right lateral rotation to 5 degrees, and left lateral rotation to 10 degrees.  There was no additional limitation in range of motion following repetitive-use texting.

Functional loss and/or function impairment of the thoracolumbar spine consisted of less movement than normal, weakened movement, incoordination, impaired ability to executed skilled movements smoothly, pain on movement, disturbance of locomotion, and interference with sitting, standing and weight-bearing.  The Veteran had localized tenderness or pain to palpation for joints and was tender over the lumbosacral junction.  She had muscle spasm of the thoracolumbar spine resulting in an abnormal gait or abnormal spinal contour.  The Veteran had no muscle spasms not resulting in abnormal gait or abnormal spinal contour and did not have any guarding of the thoracolumbar spine.  

Muscle strength testing was 4/5 for right and left hip flexion, right and left knee extension, right and left ankle plantar flexion, right and left ankle dorsiflexion, and right and left great toe extension.  The Veteran did not have muscle atrophy, ankylosis of the spine, or intervertebral disc syndrome (IVDS).  The Veteran used a brace and cane regularly.  Her thoracolumbar spine disability was not so severe that there was functional impairment of such an extremity such that no effective function remained other than that which would be equally well served by an amputation with prosthesis.  The examiner noted that additional functional impairment due to pain, pain on repetitive use, fatigue, weakness, lack of endurance or incoordination during flare-ups, or when the back was used repeatedly over a period of time could not be specified as degrees of lost motion without resorting to speculation.  The range of motion testing was repeated three times with no change in strength, stability, or degrees of motion.

On review, the Board finds that a disability rating in excess of 20 percent is not warranted under the General Rating Formula.  A 40 percent rating is warranted for forward flexion of the thoracolumbar spine 30 degrees or less; or favorable ankylosis of the entire thoracolumbar spine.  38 C.F.R. § 4.71a (2015).  This rating is inapplicable because the May 2012 and May 2014 examinations found that the Veteran had forward flexion of the thoracolumbar spine to 70 degrees and did not have thoracolumbar spine ankylosis.  Id.

The Board has also considered whether a higher rating is warranted for incapacitating episodes under Diagnostic Code 5243.  Under Diagnostic Code 5243, a 30 percent rating is warranted for incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.  See 38 C.F.R. § 4.71a, Diagnostic Code 5243 (2015).  However, there is no evidence showing that the Veteran had been prescribed bed rest by a physician due to incapacitating episodes of back disease.  A higher or separate rating under Diagnostic Code 5243 for IVDS is not applicable.  Id.

The Board has considered the effects of pain on the functional impairment resulting from the Veteran's DDD lumbar spine.  However, the Board finds that the effects of pain reasonably shown to be due to the Veteran's service-connected DDD of the lumbar spine are contemplated in the 20 percent rating.  There is no indication that pain, due to the Veteran's DDD, has caused functional loss greater than that considered by the rating already assigned.  38 C.F.R. §§ 4.40, 4.45 (2015); See DeLuca v. Brown, 8 Vet. App. 202 (1995).

The Board acknowledges that the Veteran is competent to report the observable low back symptoms that she experienced, such as any pain or functional impairment.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  However, without the appropriate medical training and expertise, which the record has failed to show, the Veteran is not competent to provide an opinion on a medical matter, such as the nature and severity of her DDD of the lumbar spine.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  The Board finds the medical evidence of record to be highly probative as to the current nature and severity of the Veteran's DDD.  The reports were based on physical examinations and provided sufficient information to allow the Board to apply the schedular criteria.  Thus, although the Veteran's competent and credible reports of symptoms have been considered and are probative, the Board attaches greater probative weight to the clinical findings of skilled, unbiased professionals, and the opinions of the May 2012 and May 2014 C&P examiners.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991).

Based on the above analysis, a rating in excess of 20 percent is not warranted.

Extraschedular Considerations

An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Thun, 22 Vet. App. At 115-16.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of an extraschedular evaluation.  38 C.F.R. § 3.321(b)(1) (2015).  Otherwise, the schedular evaluation is adequate, and referral is not required.  Thun, 22 Vet. App. at 116.

The schedular rating in this case is adequate.  The diagnostic criteria contemplate and adequately describe the symptomatology of the Veteran's service-connected DDD lumbar spine, with spinal stenosis, numbness, and tingling.  See Thun, 22 Vet. App. at 115.  When comparing the Veteran's DDD symptoms with the schedular criteria, the Board finds that her symptoms of pain, numbness, tingling, fatigue, weakness, lack of endurance, and incoordination are congruent with the disability picture represented by the 20 percent rating assigned herein.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5242 (2015).  Accordingly, a comparison of the Veteran's symptoms and functional impairments resulting from DDD lumbar spine with the pertinent schedular criteria does not show that her service-connected DDD lumbar spine presents "such an exceptional or unusual disability picture... as to render impractical the application of the regular schedular standards."  38 C.F.R. 
§ 3.321(b) (2015).

Consequently, the Board finds that the available schedular rating is adequate to rate the Veteran's DDD lumbar spine.  Based on this threshold finding, there is no need to consider whether there are "related factors" such as marked interference with employment or frequent periods of hospitalization.  See Thun, 22 Vet. App. at 118-19 (holding that the Board's finding that the rating criteria were adequate to evaluate the veteran's disability was a sufficient basis for denying extraschedular consideration without regard to whether there was marked interference with employment).  As such, referral for extraschedular consideration is not warranted.  See VAOPGCPREC 6-96.

Finally, the Board notes that under Johnson v. McDonald, 762 F.3d. 1362 (2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Moreover, at no time during the period under consideration has the Veteran asserted that the schedular criteria for his service-connected disabilities do not adequately described or reflected his symptomatology.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.



TDIU Considerations

Additionally, the Board is cognizant of the ruling of the United States Court of Appeals for Veterans Claims (Court) in Rice v. Shinseki, 22 Vet. App. 447 (2009).  In Rice, the Court held that a claim for a total rating based on unemployability due to service-connected disability (TDIU), either expressly raised by the Veteran or reasonably raised by the record involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  In this case, the Veteran has not specifically argued, and the record does not otherwise reflect, that her service-connected disabilities render her unable to secure or follow a substantially gainful occupation.  Accordingly, the Board concludes that a claim for TDIU has not been raised.  The Veteran certainly may raise this claim in the future, should he choose to do so.


ORDER

Entitlement to a disability rating in excess of 20 percent for DDD lumbar spine, with spinal stenosis, numbness, and tingling, is denied


REMAND

In a July 2015 C&P examination report, the examiner noted that the Veteran had intermittent pain, paresthesias and/or dysesthesias and numbness in her right and left lower extremities attributable to a peripheral nerve condition.  The examiner also noted that the Veteran had right foot drop, incomplete paralysis in her sciatic nerve, popliteal nerve, and anterior tibial nerve.  From the Veteran's claims folder, there is no indication that she signed a waiver that this evidence could be adjudicated by the Board.

The Board also notes that in a September 2015 rating decision, the Veteran was granted service connection for tender scars on the right leg and foot, residuals of peroneal nerve release surgery, evaluated as 20 percent disabling; right foot drop due to impairment of the external popliteal/common peroneal nerve, evaluated as 20 percent disabling; and for three linear scars on the right leg and foot, evaluated as a noncompensable disability rating.  A new VA examination is necessary to determine if the Veteran has radiculopathy disabilities in her right and left lower extremities versus whether her neurological symptoms are instead related to the disabilities that were service-connected in September 2015.

Accordingly, the case is REMANDED for the following actions:

1. Obtain copies of the complete updated VA clinical and private records of all evaluations and treatment the Veteran received for her neurological and nerve condition.  All requests for records and responses must be associated with the claims folder.  If, after making reasonable efforts to obtain named records the AOJ is unable to secure same, notify the Veteran and (a) identify the specific unavailable records; (b) briefly explain the efforts made to obtain those records; and (c) describe any further action to be taken with respect to the claim.  Give the Veteran an opportunity to respond.

2. Ask the Veteran to provide a release for relevant outstanding private records of treatment.  If she provides the necessary release(s), assist him in obtaining the records identified, following the procedures set forth in 38 C.F.R. § 3.159 (2015).  Any new or additional (i.e., non-duplicative) evidence received should be associated with the claims file.

3. The Veteran must then be afforded a VA examination for her claimed radiculopathy of the lower extremities.  All indicated tests and studies should be performed, including nerve conduction studies, and clinical findings should be reported in detail.  The claims file must be made available to the examiner for review.  A comprehensive clinical history should be obtained, to include a discussion of the Veteran's documented medical history and assertions.  

The examiner is asked to address the following questions:

a. Does the Veteran have separate disabilities of radiculopathy of the right and left lower extremities as opposed to her already service-connected right paraneal nerve entrapment?

b. If yes, is at least as likely as not (50 percent probability or more) that the Veteran's radiculopathy was caused or chronically aggravated by her service-connected DDD lumbar spine?

c. The examiner is reminded that the term "at least as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

d. The examiner is informed that aggravation is defined for legal purposes as a chronic worsening of the underlying condition versus a temporary flare-up of symptoms, beyond its natural progression.  If aggravation is present, the clinician should indicate, to the extent possible, the baseline before the onset of the aggravation.

4. A complete rationale must be provided for any opinion expressed.  If the requested opinion cannot be made without resorting to speculation, the examiner must state this and specifically explain why an opinion cannot be provided without resorting to speculation.

5. After completing the requested actions, and any additional notification and/or development deemed warranted, the AOJ should readjudicate the claims on appeal.  If any benefit sought on appeal remains denied, the AOJ must furnish the Veteran and her attorney with an appropriate supplemental statement of the case and afford a reasonable opportunity for response.

The Appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


